In an action, inter alia, to recover damages for breach of an employment contract, the defendants appeal from (1) an order of the Supreme Court, Nassau County (Warshawsky, J.), entered March 4, 2005, which, in effect, denied their motion for leave to renew their prior motion for leave to amend the answer to include certain counterclaims, and (2) an order of the same court entered March 24, 2005, which, sua sponte, amended the order entered March 4, 2005.
Ordered that the orders are affirmed, with one bill of costs.
Contrary to the contention of the defendants, the new facts provided on their motion for leave to renew did not establish that a particular provision of an employment agreement, which formed the basis for most of their proposed counterclaims, was *524enforceable (see Glassman v ProHealth Ambulatory Surgery Ctr., Inc., 23 AD3d 522 [2005] [decided herewith]). Accordingly, the court correctly refused to grant the defendants leave to renew (see CPLR 2221 [e] [2]; cf. Kaufman v Kunis, 14 AD3d 542 [2005]). H. Miller, J.P., Luciano, Dillon and Covello, JJ., concur.